Citation Nr: 0806632	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

2.  Entitlement to service connection for skin cancer, 
including as due to herbicide exposure in service.

3.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure in service.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to herbicide 
exposure in service.

5.  Entitlement to service connection for chronic bronchitis, 
including as due to herbicide exposure in service.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A videoconference hearing was held before the undersigned at 
the RO in August 2007; a transcript of that testimony has 
been associated with the record.  At that hearing, he 
submitted evidence, and waived RO consideration of that 
evidence.  The undersigned informed the veteran and his 
representative that the file was to be held open for 60 days 
for the submission of additional pertinent evidence.  See 
hearing transcript (T.) at 23-24.  As no additional evidence 
was submitted within the 60-day period, the case will be 
decided based on the evidence of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 
FINDINGS OF FACT

1.  On VA audiometric examination in April 2005, the average 
right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 41 
decibels (dB) and right ear speech recognition ability was 88 
percent (Level II). 

2.  On VA audiometric examination in April 2005, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 45 dB 
and left ear speech recognition ability was 84 percent (Level 
II).

3.  The preponderance of the evidence demonstrates that the 
veteran's skin cancer was not manifest in service or within 
one year of separation from service; and is not etiologically 
related to any in-service injury or disease, including 
herbicide exposure during service in Vietnam.

4.  The preponderance of the evidence demonstrates that the 
veteran's hypertension was not manifest in service or within 
one year of separation from service; and is not etiologically 
related to any in-service injury or disease, including 
herbicide exposure during service in Vietnam.

5.  The preponderance of the evidence demonstrates that the 
veteran's COPD was not manifest in service; and is not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service in Vietnam.

6.  The preponderance of the evidence demonstrates that the 
veteran's chronic bronchitis was not manifest in service; and 
is not etiologically related to any in-service injury or 
disease, including herbicide exposure during service in 
Vietnam.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The veteran's skin cancer was not incurred in active 
service, may not be presumed to have been incurred in such 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The veteran's hypertension was not incurred in active 
service, may not be presumed to have been incurred in such 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  The veteran's COPD was not incurred in active service, 
may not be presumed to have been incurred in such service, 
including as a result of herbicide exposure.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

5.  The veteran's chronic bronchitis was not incurred in 
active service, may not be presumed to have been incurred in 
such service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A.  Increased Rating for Bilateral Hearing Loss

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The notice did not discuss 
the criteria for an increased rating, thus VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Hearing loss claims are rated via a very nondiscretionary 
process; the application of hearing loss data to VA tables.  
The veteran was provided such an examination.  The veteran 
was provided a statement of the case.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

B.  Service Connection Claims

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran was provided add time to submit 
pertinent evidence regarding the etiology of his conditions, 
however, no such evidence was forthcoming.

Among other things, the VA will provide a medical examination 
when the record of the claim does not contain sufficient 
medical evidence for VA to adjudicate the claim.  See 38 
U.S.C.A. § 5103A(d).  The duty to assist regarding the 
necessity of a medical examination did not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported..  Duenas v. Principi, 
18 Vet. App. 512, 518 (2004).  As will be discussed in 
greater detail below, however, there are no indications in 
the veteran's service medical records of the disabilities for 
which he seeks service connection, no medical opinion 
relating his current disabilities to service, and no credible 
evidence of a continuity of symptoms since service that could 
suggest an association between the current disabilities and 
service.  As such, the criteria for obtaining a VA opinion or 
examination have not been met.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Analysis

A.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board must consider his possible entitlement to "staged" 
ratings to compensate him for times since filing his claim 
when this disability may have been more severe than at other 
times during the course of his appeal. 

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz.  38 C.F.R. § 4.86.



On VA audiological evaluation in April 2005, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
35
30
40
60
41
LEFT
30
35
45
70
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

The findings from the VA audiological evaluation conducted 
during the current appeal period does not provide for a 
compensable rating for the bilateral hearing loss.  When the 
pure tone threshold average and the speech recognition score 
for both ears are applied to Table VI, the numeric 
designation of hearing impairment is Level II.  So when these 
numeric designations for the right and left ears are then 
applied to Table VII, the percentage of evaluation for 
hearing impairment is noncompensably disabling.  The 
requirements for an alternative rating pursuant to C.F.R. § 
4.86 are not met in this case, so that regulation simply does 
not apply.  Therefore, the Board finds that the veteran's 
hearing disability continues to be noncompensable.

The veteran essentially contends that, regardless of the 
audiological findings on the VA examination, he is entitled 
to a compensable rating for his bilateral hearing loss, as 
his hearing is greatly diminished and he must use hearing 
aids.  The Board sympathizes with the veteran's situation.  
However, the Board is bound by VA law and regulation to rate 
his hearing loss disability based on the specific 
requirements of the hearing loss tables discussed above.  And 
the application of these tables to the results of the hearing 
evaluations mentioned is a very "mechanical" (i.e., 
nondiscretionary) process.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992)

As the 0 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged ratings.  For the reasons discussed above, the 
preponderance of the evidence is against the claim for a 
rating higher than 0 percent for the bilateral hearing loss, 
so the benefit-of- the-doubt doctrine does not apply.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Service Connection Claims

The veteran's service medical records show that the veteran 
was treated for dyspnea due to hyperventilation.  Discharge 
examination in July 1970 was negative for any pulmonary, 
cardiovascular, or skin condition.  His blood pressure was 
92/62.  On the physicians summary section of the veteran's 
history on his separation examination, it was noted that the 
veteran had dyspnea and palpitations related to stress.  

Post-service medical records show that the veteran was 
diagnosed with possible basal cell carcinoma in February 
2003.  On an October 2003 Report of Arterial Blood Gas Study 
from the Department of Labor, Office of Workers' 
Compensation, Division of Coal Mine Workers' Compensation, 
the veteran stated that his attacks of wheezing and chronic 
bronchitis started in 1995, his high blood pressure started 
in 2000, and his skin cancer started in 2002.  The veteran 
noted that he smoked intermittently from 1974 to the present.  
The physician listed the veteran's etiology of 
cardiopulmonary diagnoses as chronic bronchitis and possible 
asthma, smoking; and COPD.  The physician stated that the 
veteran had moderate ventilatory impairment which would have 
prevented the performance of his last job as a coalmine 
worker.  

The veteran noted that he served in an area of Vietnam known 
for large amounts of spraying of herbicides.  

The veteran's service records clearly demonstrate he served 
in the Republic of Vietnam during the required period.  He is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii).  The regulations, however, 
do not provide presumptive service connection for skin 
cancer, hypertension, COPD, and chronic bronchitis based on 
exposure to herbicides.  38 C.F.R. § 3.307, 3.309.  The VA 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996). 

Service connection for skin cancer, hypertension, COPD, and 
chronic bronchitis is, accordingly, not warranted on a 
presumptive basis.

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be granted for a chronic disease, including 
cancer and hypertension, if manifested to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.303(d), 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Because the veteran had service in Vietnam, his exposure to 
herbicides is presumed; however, the evidence shows that 
COPD, and chronic bronchitis did not manifest in service; nor 
did skin cancer or hypertension become manifest within one 
year of separation from service.  There is no medical 
evidence of record to show a nexus between the veteran's 
exposure to herbicides in service and the development of his 
skin cancer, hypertension, COPD, and chronic bronchitis.  
With regard to the veteran's belief and written assertions to 
the effect that his skin cancer, hypertension, COPD, and 
chronic bronchitis is related to in-service exposure to 
herbicides during Vietnam service, while the veteran is 
competent to state what symptoms he experienced in service or 
at any time thereafter, he is not competent to render a 
medical nexus opinion between bladder cancer and in-service 
exposure to herbicides.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran also noted at his hearing that he was diagnosed 
with acute bronchitis in service, and he has been suffering 
from the condition since the 1970's.  He also testified that 
he starting having spots on his skin, which he believes were 
the first evidence of his skin cancer, shortly after 
separation from service.  A private physician asked him if he 
had ever been exposed to chemicals.  He also testified that 
he has been prescribed anti-hypertension medication since 
1971.  In addition, he stated that a private physician in the 
early 1970's informed him that there was a 50/50 chance that 
all these conditions were related to service.  As noted 
above, the veteran was provided an opportunity to submit 
these medical opinions regarding the etiology of these 
conditions, but no evidence was forthcoming.  

The Board places greater probative weight on the veteran's 
statements made on report of his medical history and 
symptomatology given during his examination in October 2003, 
and on his application for VA benefits received in October 
2004, that his attacks of wheezing and chronic bronchitis 
started in 1995, his high blood pressure started in 2000, and 
his skin cancer started in 2002; over his current allegations 
that these disabilities started in service, or shortly 
thereafter, and continued thereafter.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Therefore, this period without complaints of or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Service connection for skin cancer, hypertension, COPD, and 
chronic bronchitis is, accordingly, not warranted on a direct 
basis.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claims; and that service connection is not warranted. 

ORDER

A compensable rating for the bilateral hearing loss is 
denied.

Service connection for skin cancer, including as due to 
herbicide exposure in service, is denied.

Service connection for hypertension, including as due to 
herbicide exposure in service, is denied.

Service connection for COPD, including as due to herbicide 
exposure in service, is denied.

Service connection for chronic bronchitis, including as due 
to herbicide exposure in service, is denied.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor. Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The 
veteran claims that he has PTSD as a result of being under 
constant attack and witnessing the deaths of fellow 
servicemen while stationed in Vietnam.  The veteran's service 
personnel and medical records do not corroborate any of these 
incidents.  He served in Vietnam from January 31, 1969, to 
January 29, 1970.

The RO already has requested that he furnish a list of his 
claimed in-service stressor events, however, he did not 
respond.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1991) (the duty to assist is not always a one-way 
street).  The veteran was able to provide additional 
information at his hearing regarding one stressor, 
specifically servicemen's names and their approximate date of 
death (January to February 1969).  An attempt should be made 
to verify this information; and he must be given another 
opportunity to provide more specific information regarding 
additional events in service.

In remanding this case, to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.   

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Also ask the veteran to provide a 
detailed statement discussing any other 
alleged stressful incidents in service 
(to include specific names, places and 
dates) that have been identified in 
connection with his other claimed PTSD.  
He should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim.  This includes any helpful 
information such as statements from 
fellow servicemen who witnessed the 
incidents in question.  

3.  Regardless of any reply from the 
veteran, contact U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request specific verification of the 
veteran's stressor as noted in his August 
2007 hearing, T. at 7, in which 5 named 
servicemen were allegedly killed at Ben 
Hoa from January 31, 1969, to February 
28, 1968.  

4.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

5.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressor(s) that 
was/were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

6.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


